            Case 3:19-cv-05996-RJB-TLF Document 26 Filed 03/12/20 Page 1 of 5




 1                                                                        District Judge Robert J. Bryan
                                                                      Magistrate Judge Theresa L. Fricke
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9
     JOSEPH FERRARI,
10                                                      CASE NO. C19-5996-RJB-TLF
                           Plaintiff,
11          v.                                          UNITED STATES’ MOTION TO COMPEL
                                                        DEPOSITION OF PLAINTIFF JOSEPH
12 UNITED STATES OF AMERICA,                            FERRARI

13                         Defendant.                   Noted for consideration:
                                                        March 20, 2020
14

15
            COMES NOW the Defendant, United States of America, by and through counsel of record,
16
     Brian T. Moran, United States Attorney for the Western District of Washington, and Kristen R.
17
     Vogel, Assistant United States Attorney for said District, and hereby moves for an order compelling
18
     the deposition of plaintiff Joseph Ferrari pursuant Federal Rule of Civil Procedure 37 and LCR 37.
19
            The parties met and conferred on this dispute on March 11, 2020 without resolution. See
20
     Declaration of Kristen R. Vogel (“Vogel Decl.”), dated March 12, 2020 and filed herewith, at ¶ 2-3.
21

22

23

24    UNITED STATES’ MOTION TO COMPEL DEPOSITION OF                            UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      PLAINTIFF JOSEPH FERRARI                                                  SEATTLE, WASHINGTON 98101
      C19-5996- RJB-TLF - 1                                                           (206) 553-7970
              Case 3:19-cv-05996-RJB-TLF Document 26 Filed 03/12/20 Page 2 of 5




 1                                                    BACKGROUND

 2            Plaintiff Joseph Ferrari, a Lieutenant Commander in the Navy, sued Lieutenant Junior Erin

 3 Ford for defamation based on allegations that she falsely reported to the Naval Criminal

 4 Investigative Service that Plaintiff had sexually assaulted her. See Amended Complaint, ECF Dkt.

 5 1-1 at ¶ 3. On November 18, 2019, Plaintiff filed an objection to the Substitution of United States as

 6 proper party defendant pursuant to the Federal Tort Claims Act (“FTCA”), and requested discovery

 7 and an evidentiary hearing on the issue of whether Lieutenant Ford lied about the allegations

 8 “because lies are NOT within the scope of her employment as would warrant protection under the

 9 FTCA, the Westfall Act, 28 U.S.C. § 2679(d)(1) . . .” ECF Dkt. 12. On December 6, 2019, after

10 conferring, the parties filed a Joint Discovery Plan Regarding Certification of Scope of Employment.

11 ECF Dkt. 17. The parties agreed that limited discovery was necessary. Id.1 Plaintiff never indicated

12 that it was his position discovery was not warranted.

13            Pursuant to Federal Rule of Civil Procedure 30, on February 14, 2020, Defendant served

14 notice of Plaintiff’s deposition, which Defendant currently scheduled for March 23, 2020. See

15 Vogel Decl., at ¶ 4.2 The parties are conducting limited discovery on Plaintiff’s challenge to

16 certification of scope-of-employment and Defendant needs to depose Plaintiff to obtain the

17 discovery Defendant needs, and is entitled to, in order to oppose Plaintiff’s challenge.

18

19

20

21   1
      A more fulsome summary of the procedural history to date is provided in the United States’ motion for relief from
     deadline for Plaintiff’s motion for summary judgment. See ECF Dkt. 23 at pgs. 2-4.
22   2
       Defendant is amenable to a different date for Plaintiff’s deposition, and is also aware that COVID-19 may impact the
     timing of the deposition. However, the ultimate issue before the Court remains the same, that is, whether Plaintiff can
23   refuse to be deposed before the Court rules on his motion for summary judgment.

24       UNITED STATES’ MOTION TO COMPEL DEPOSITION OF                                        UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
         PLAINTIFF JOSEPH FERRARI                                                              SEATTLE, WASHINGTON 98101
         C19-5996- RJB-TLF - 2                                                                       (206) 553-7970
              Case 3:19-cv-05996-RJB-TLF Document 26 Filed 03/12/20 Page 3 of 5




 1                                                      ARGUMENT

 2            Plaintiff has now communicated to Defendant his position that discovery should be stayed

 3 pending the Court’s ruling on Plaintiff’s motion for summary judgment, noted for consideration on

 4 May 22, 2020.3 However, Defendant cannot oppose Plaintiff’s motion for summary judgment

 5 without first obtaining discovery, namely, Plaintiff’s deposition. For example, in Plaintiff’s motion

 6 for summary judgment, he argues that “no new evidence of any significance [has] been produced by

 7 anyone including the United States.” ECF Dkt. 21, at pg. 8. However, the United States has not had

 8 the opportunity to depose Plaintiff on the subject matter that Plaintiff seeks to challenge. Plaintiff

 9 cannot simultaneously argue there are no new facts while willfully depriving Defendant of fact

10 discovery in the form of his deposition.

11            Plaintiff also argues that this Court is bound by the Navy Board of Inquiry’s Report, by a

12 vote of 2-to-1, that the preponderance of evidence did not support a finding that Plaintiff engaged in

13 abusive sexual contact with Lieutenant Ford. ECF Dkt. 21, at pgs. 2-6, 18. Plaintiff’s argument

14 fails.

15            First, the Navy Board of Inquiry is not a “military court” and none of the cases cited by

16 Plaintiff in his motion for summary judgment are even remotely analogous to the issue before the

17 Court here: a de novo review of Plaintiff’s challenge to the United States’ certification of scope-of-

18 employment pursuant to the FTCA. Instead, the cases cited by Plaintiff relate to habeas corpus

19 petitions in the criminal context, or a petitioner seeking judicial review of an adverse agency

20 decision against him or her. ECF Dkt. 21, at pgs. 2-7.

21

22   3
      Because the Court has not stayed discovery on the scope challenge, it should be Plaintiff’s burden to move for a
     protective order. However, out of an abundance of caution, Defendant seeks an order compelling Plaintiff to appear at
23   his deposition. See Vogel Decl., at ¶ 4.

24       UNITED STATES’ MOTION TO COMPEL DEPOSITION OF                                       UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
         PLAINTIFF JOSEPH FERRARI                                                             SEATTLE, WASHINGTON 98101
         C19-5996- RJB-TLF - 3                                                                      (206) 553-7970
            Case 3:19-cv-05996-RJB-TLF Document 26 Filed 03/12/20 Page 4 of 5




 1          Second, the Board of Inquiry only voted that the preponderance of evidence did not support

 2 Plaintiff’s separation from the Navy based on a finding of sexual assault. ECF Dkt. 21, at pg. 18.

 3 Here, Plaintiff now has the burden of proving by a preponderance of the evidence that Lieutenant

 4 Ford was lying about the sexual assault. See Green v. Hall, 8 F.3d 695, 698 (9th Cir. 1993); Nacke

 5 v. United States, 783 F. App’x 277, 280–81 (4th Cir. 2019). This issue was not properly before the

 6 Board of Inquiry and Lieutenant Ford did not testify before the Board of Inquiry.

 7          Third, even if the Board of Inquiry had found that Lieutenant Ford had lied about the sexual

 8 assault (it did not), this determination would not have any preclusive effect on this Court’s de novo

 9 review of whether Lieutenant Ford was acting within the scope of her employment when she made

10 this report. See Mansfield v. Pfaff, No. C14-948JLR, 2014 WL 4269508, at **6-7 (W.D. Wash.

11 Aug. 27, 2014) (holding that prior decisions of administrative tribunals do not have preclusive effect

12 unless the elements of collateral estoppel are met among other requirements). Plaintiff has not met

13 his burden of showing that the Board of Inquiry’s decision that Plaintiff should not be separated

14 from the Navy for sexual misconduct has any preclusive effect on whether the United States

15 properly determined that Lieutenant Ford acted in the scope of her employment when she reported

16 Plaintiff. Furthermore, Plaintiff has provided no articulate reason why he should not be deposed

17 while the parties engage in limited discovery on Plaintiff’s challenge to scope certification.

18          Based on the foregoing, the United States respectfully requests that its motion to compel be

19 granted.

20          //

21          //

22

23

24    UNITED STATES’ MOTION TO COMPEL DEPOSITION OF                             UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      PLAINTIFF JOSEPH FERRARI                                                   SEATTLE, WASHINGTON 98101
      C19-5996- RJB-TLF - 4                                                            (206) 553-7970
          Case 3:19-cv-05996-RJB-TLF Document 26 Filed 03/12/20 Page 5 of 5




 1        DATED this 12th day of March, 2020.

 2

 3                                          Respectfully submitted,

 4                                          BRIAN T. MORAN
                                            United States Attorney
 5

 6                                          s/ Kristen R. Vogel
                                            KRISTEN R. VOGEL, NYBA # 5195664
 7                                          Assistant United States Attorney
                                            Western District of Washington
 8                                          United States Attorney’s Office
                                            700 Stewart Street, Suite 5220
 9                                          Seattle, Washington 98101-1271
                                            Phone: 206-553-7970
10                                          Email: kristen.vogel@usdoj.gov

11
                                            Attorney for the United States of America
12

13

14

15

16

17

18

19

20

21

22

23

24   UNITED STATES’ MOTION TO COMPEL DEPOSITION OF                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     PLAINTIFF JOSEPH FERRARI                                             SEATTLE, WASHINGTON 98101
     C19-5996- RJB-TLF - 5                                                      (206) 553-7970
